 In the Matterof DonIETRACTOR COMPANY,EMPLOYERandINTERNA-TIONAL UNION OF OPERATING ENGINEERS,OPERATING ENGINEERS LO-CAL UNION No. 3, AFL,PETITIONERCase No. 20-RC-57.-Decided October 28, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer sells and services farm implements in Sacramento,California.During 1947, the Employer's purchases amounted toabout $223,000, of which less than 2 percent was shipped directly tothe Employer from outside the State of California.The remainderwas purchased from two distributors in California and shipped to theEmployer from points within the State.During the same period, theEmployer's sales amounted to $323,000.All sales were made to cus-tomers within the State.Contrary to the contention of the Employer,we find that the Employer is engaged in commerce within the meaningof the Act.,'2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of five employees engagedin mechanical work. The Petitioner would include, and the Employer.Chairman Herzog and Members Reynolds and Gray.13-latter of Herboth Tractor Co.,79 N. L. R. B. 431;Matter of Ltiddon-White TruckCompany, Inc.,76 N. L. R. B. 1181.80 N. L. R. B., No. 8.24 DOME TRACTOR COMPANY25would exclude, an employee designated by the Employer as foreman,and an employee designated as utility man.There are four mechanics in the Employer's shop, including the al-leged foreman.The owner-manager of the Employer actively super-vises all the operations of the Employer, including the work of themechanics.The alleged foreman is listed on the Employer's payroll as a mechanic.He spends approximately 75 percent of his timedoing mechanical work, and the remaining 25 percent directing thework of the other mechanics.This direction of work consists, in themain, of relaying orders from the owner-manager to the mechanics.We find that the alleged foreman is not a supervisor within the mean-ing of the Act.Accordingly, we shall include him in the unit.Theutility manspends approximately 50 percent of his time helpingthe mechanics assemble farm implements.The rest of the time hedoes odd jobs and janitorial work in the plant.We shall include himin the unit.Upon the basis of the record in this case, we find that the followingemployees of the Employer constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act:All mechanics employed by the Employer, including the utilityman, but excluding salesmen, clerical employees, and supervisors asdefined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byInternational Union of Operating Engineers, Operating EngineersLocalNo. 3, AFL.